Citation Nr: 0300293	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a muscle 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder.

(The issues of service connection for fatigue and 
lethargy, and joint pain will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) regional office in Columbia, 
South Carolina (RO).

The Board is undertaking additional development on the 
issues of service connection for fatigue and lethargy, and 
joint pain pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's allegation that he currently has a 
muscle disability that is related service or to an 
undiagnosed illness is not supported by medical evidence.

3.  There is no current medical evidence that the veteran 
has a psychiatric disorder.


CONCLUSIONS OF LAW

1.  A muscle disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A psychiatric disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's determinations of 
the veteran's claims, VA issued regulations implementing 
the Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran has been provided with VA examinations in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing service connection, and he has submitted 
pertinent evidence in support of this claim.  

In November 2002, the veteran was sent a letter 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Additionally, the Board finds that 
the statement and supplemental statements of the case 
provided the veteran with adequate notice of what the law 
requires to award entitlement to service connection for a 
muscle disorder, to include as due to an undiagnosed 
illness, and a psychiatric disorder.  The veteran further 
was provided adequate notice that VA would help him secure 
evidence in support of this claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
reported for, VA examinations.  The statement and 
supplemental statements of the case also provided notice 
to the veteran of what the evidence of record, to include 
the VA examinations, revealed.  Additionally, they 
provided notice of what the remaining evidence showed, 
including any evidence identified by the veteran.  

Finally, these documents provided notice why the RO 
concluded that this evidence was insufficient to award 
service connection, as well as notice that the veteran 
could still submit supporting evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, 
and notice of how his claim was still deficient.  In this 
respect, the RO complied with a Board remand dated in 
September 2000.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify him what evidence would be 
secured by VA and what evidence he should secure is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As a threshold matter, the Board notes that military 
records reflect that the veteran served in the Southwest 
Asia Theater of operations.  Based upon this evidence, and 
for purposes of the analysis below, the Board finds that 
the veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

The veteran's service medical records reveal that he was 
diagnosed with a muscle strain of the right thigh in 
August 1991.  The condition was noted to have been 
exercise related.  Subsequent to service discharge, VA 
examinations conducted in May 1998 are negative for a 
diagnosis of a muscle disorder.  

Service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The signs and 
symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are 
not limited to: (1) fatigue, (2) signs or symptoms 
involving the skin, (3) headaches, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West Supp. 2002); 38 C.F.R. § 
3.317 (2002).

As set out above, the requirements for an award of 
benefits under the provisions of 38 U.S.C.A. § 1117 or 38 
C.F.R. § 3.317 require some evidence of the manifestation 
of one or more signs or symptoms of an undiagnosed 
illness.  As no sign or symptom of a muscle disability has 
been noted by medical personnel in post-service treatment 
or examination, the veteran's claim for service connection 
for a muscle disability as due to an undiagnosed illness 
must be denied.

As to the establishment of service connection by means 
other than the provisions of law which address disability 
due to undiagnosed illnesses, applicable criteria provide 
that the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In this regard, the veteran's 
post-service medical records fail to reflect that he 
currently has a muscle disorder.  Accordingly, service 
connection for a muscle disorder, to include as due to an 
undiagnosed illness, is not warranted.

In this respect, service connection for a psychiatric 
disorder, is also not warranted.  The veteran's service 
medical records are negative for any findings or 
complaints of a psychiatric disorder.  A VA psychiatric 
examination conducted in May 1998, found no mental 
disorder.  Although the veteran stated that he saw a 
psychiatrist on one occasion shortly after returning from 
his overseas duty, there is no current evidence of a 
psychiatric disorder.  Accordingly, service connection for 
a psychiatric must be denied.

Finally, in reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a muscle disability, to include as 
due to an undiagnosed illness is denied.  Service 
connection for a psychiatric disorder is denied.



		
	JOY A. MCDONALD 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

